United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1165
                                  ___________

Leonard C. Lee,                           *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the Eastern
                                          * District of Arkansas.
Tommy G. Thompson, Secretary,             *
United States Department of Health        * [UNPUBLISHED]
and Human Services,                       *
                                          *
              Appellee,                   *
                                          *
Vicky Ross-Barsch, Individually and       *
in her official capacity as Assistant     *
Deputy Director, NCTR; Victor G.          *
Attwood, Individually and in his          *
official capacity as Deputy Director,     *
NCTR; Mary Ann Hutchinson,                *
Individually and in her official capacity *
as Personnel Director, NCTR; Dick         *
King, Individually and in his official    *
capacity as Personnel Specialist,         *
NCTR; Kimberly Carter, Individually *
and in her official capacity as Director *
Division of Personnel Operations,         *
ORA; George Calvert, Individually         *
and in his official capacity as Director, *
Classification Services, FDA,             *
                                          *
              Defendants.                 *
                                    ___________
                              Submitted: December 24, 2004
                                 Filed: January 24, 2005
                                  ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Lee appeals the district court’s1 adverse judgment after a bench trial
in his Title VII action against the Secretary of the Department of Health and Human
Services. After carefully reviewing the record, we find no clear error in the district
court’s findings that Lee did not prove race discrimination, retaliation, or harassment.
See Tadlock v. Powell, 291 F.3d 541, 546 (8th Cir. 2002) (standard of review). We
also agree with the court that Lee did not exhaust his administrative remedies on his
claim that supervisors discriminated and retaliated against him by accusing him of
fraud in a worker’s compensation case. See Burkett v. Glickman, 327 F.3d 658, 660
(8th Cir. 2003).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
                                          -2-